               IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF KANSAS


ANITA JO HARRIS-ALBANO,

                           Plaintiff,

          v.                                  CASE NO. 21-3015-SAC

Topeka Correctional Facility,
Warden and/or Deputy Warden, et al.,


                           Defendants.


                       MEMORANDUM AND ORDER



     This matter is a civil rights action filed under 42 U.S.C. §

1983. Plaintiff Anita Jo Harris-Albano, who is proceeding pro se,

filed her initial complaint on January 11, 2021. (Doc. 1.) In a

memorandum and order dated April 19, 2021, the Court identified

deficiencies in the complaint and directed Plaintiff to file an

amended complaint that corrected those deficiencies. (Doc. 5.)

Plaintiff filed an amended complaint (Doc. 7), but the amended
complaint did not comply with all the directions in the Court’s

earlier order. Thus, in a memorandum and order dated June 2, 2021,

the Court directed Plaintiff to file a second amended complaint on

or before July 2, 2021, that corrects the deficiencies the Court

has identified (Doc. 8).

     On July 7, 2021, the Court received a notice from Plaintiff

(Doc. 9) that states Plaintiff is still working on drafting her

second amended complaint. In light of this filing, the Court will
extend the time for filing until August 9, 2021. If Plaintiff fails

to submit a second amended complaint consistent with the Court’s
earlier directions by August 9, 2021, the Court will dismiss this

matter without prejudice and without further notice.


    IT IS, THEREFORE, BY THE COURT ORDERED that Plaintiff is granted

to and including August 9, 2021, to file a second amended complaint.


     IT IS SO ORDERED.

     DATED:   This 8th day of July, 2021, at Topeka, Kansas.




                               S/ Sam A. Crow

                               SAM A. CROW
                               U.S. Senior District Judge
